Motion for the settlement of the order is granted in the following respects: Judgments in favor of the plaintiffs against defendant Thompson are affirmed, with costs. Order setting aside the verdicts against the defendant Justino is affirmed, on the law and the facts, without costs. Order denying the defendant Justino’s motions to dismiss the complaints is affirmed, without costs. In all other particulars motion is denied. Submit order accordingly. ¡Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See ante, p. 810.]